United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604


                                        August 16, 2010

                                              Before

                              RICHARD D. CUDAHY, Circuit Judge

                              RICHARD A. POSNER, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge



  UNITED STATES OF AMERICA,                     )
       Plaintiff‐Appellee,                      )     Appeal from the United States District
                                                )     Court for the Northern District of Illinois, 
  No. 09‐1426                                   )     Western Division.
                                                )
                 v.                             )     No. 08 CR 50023
                                                )
  JOSE F. TAPIA,                                )     Frederick J. Kapala, Judge.
        Defendant‐Appellant.                    )



                                             ORDER

       On consideration of the Defendant‐Appellant’s Petition for Rehearing filed on
August 11, 2010, in the above‐captioned case, all of the judges on the panel have voted to
deny rehearing.  Therefore, the petition is DENIED. 

      However, the slip opinion is amended to remove the last sentence of the full
paragraph on page 15:

       Moreover, as stated in the discussion of Rodriguez’ testimony, the judge was able to
       observe and consider the manner and demeanor of the witnesses, and such observations
       should be given deference.  Edwards, 898 F.2d at 1276.